 

Exhibit 10.21

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to Executive Employment Agreement (this “Amendment”) is made as
of December 31, 2014 by and between Dennis Thatcher, an individual resident of
the State of Ohio (“Executive”), and Mission Broadcasting, Inc., a Delaware
corporation (the “Company”).

WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement (the “Agreement”) dated as of December 19, 2011 pursuant to
which the Company employs the Executive as President & Treasurer; and

WHEREAS, the parties desire to change the Executive’s compensation as more fully
set forth herein.

NOW THEREFORE, for and in consideration of the foregoing, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.

Paragraph 4 of the Agreement is deleted in its entirety and replaced with the
following:

4.Compensation.

 

(a)

Base Salary. During calendar year 2015, Executive will be entitled to receive a
base salary (“Base Salary”) of $175,000. Executive will receive a two percent
(2%) annual salary increase in each subsequent year that the Agreement remains
in effect (i.e., Executive’s salary in calendar year 2016 will be $178,500,
calendar year 2017 will be $182,070).

 

 

(b)

Bonus. After the end of each Company fiscal year during the term of the
Agreement, Executive will be eligible to receive an annual bonus (“Bonus”) in an
amount up to $25,000, with such Bonus, if any, to be determined by the Chairman
in his/her sole discretion. Such Bonus, if any, will be based on, among other
things, the Company’s performance during the fiscal year.

 

 

(c)

Payment.  Executive’s Base Salary will be paid ratably during each 12-month
period during the term of the Agreement. The Bonus, if granted by the Chairman,
will be paid in a single payment within thirty (30) days after the audited
financial statements of the Company for the then ended fiscal year have been
made available to the Company. All payments under the Agreement will be subject
to withholding or deduction by reason of the Federal Insurance Contribution Act,
Federal income tax, state income tax and all other applicable laws and
regulations.

 

 

(d)

Fringe Benefits. During the term or this Agreement, Executive is entitled to
participate in all other employee benefit plans and programs generally offered
to Company employees, under the terms and conditions of each such plan or
program and subject to the eligibility and cost sharing provisions thereof.

1

 

--------------------------------------------------------------------------------

 

2.

Headings. The headings in the Paragraphs of this Amendment are inserted for
convenience only and will not constitute a part of this Agreement. 

 

3.

Severability. The parties agree that if any provision of this Amendment is under
any circumstances deemed invalid or inoperative, the Amendment will be construed
with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

 

4.

Governing Law. This Amendment is governed by and construed in accordance with
the internal law of the State of Delaware without giving effect to any choice of
law or conflict provision or rule that would cause the laws of any jurisdiction
other than the State of Delaware to be applied.

 

5.

Amendment; Modification. This Amendment may not be amended, modified or
supplemented other than in a writing signed by the parties hereto.

 

6.

Entire Agreement. The Agreement as amended by this Amendment is hereby ratified
in full and embodies the entire agreement between the parties hereto with
respect to Executive’s employment with the Company, and there have been and are
no other agreements, representations or warranties between the parties regarding
such matters.

 

7.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
but one and the same instrument.

All other terms and conditions of the Agreement remain unchanged.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.

 

DENNIS THATCHER

 

MISSION BROADCASTING, INC.

 

 

 

 

 

 

/s/ Dennis Thatcher

 

By: /s/ Nancie J. Smith

 

 

Nancie J. Smith

 

 

Chairman

 

2

 